DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkouchi et al. (EP-0657557-A1), hereinafter Ohkouchi, references are made to the English translation provided from EPO.
Regarding Claim 1, Ohkouchi teaches a spring steel (P. 3 L. 5-11) having the composition shown in Table 1.
Table 1
Element
Claim
Ohkouchi
Citation
Relationship
C
0.4-0.7
0.3-0.6
P. 5 L. 20-27
Overlapping
Si
1.3-2.3
1-3
P. 5 L. 29-36
Encompassing
Mn
0.2-0.8
0.1-0.5
P. 5 L. 38-42
Overlapping
Cr
0.2-0.8
0.5-1.5
P. 5 L. 44-50
Overlapping
Cu
0.01-0.4
0.1-1
P. 6 L. 19-25
Overlapping

0.1-0.6
1 or less
P. 5 L. 52 – P. 6 L. 1
Encompassing
Mo
0.01-0.4
0.1-0.5
P. 6 L. 3-17
Overlapping
0.7[Cr] – 0.76[Cu] – 0.24[Ni]
(-0.14)-0.47
(-0.65)-0.974
By amounts above
Encompassing
Microstructure




Pearlite
Balance
95% or more
P. 8 L. 4-11
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ohkouchi does not teach the spring steel containing P, S, or N which constitutes a content of 0% which is within the claimed 0.02 or less P, 0.015 or less S, and 0.01 or less N.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ohkouchi further teaches the microstructure being 95% or more pearlite (P. 8 L. 4-11) which comprises 0-5% ferrite which is within the claimed 50 area% or less of ferrite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ohkouchi does not explicitly disclose the claimed 8.0x104 count/mm2 or higher of Mo-based carbides.
Examiner notes that according to [0083]-[0085] of the instant specification, the claimed carbides may be precipitated by hot rolling at 800-1000˚C followed by coiling and cooling such that the wire rod is at 600-700˚C for 31 seconds or more.
Ohkouchi further teaches the production of the spring steel comprising hot rolling at 850-1050˚C followed by cooling from 700-900˚C down to 500˚C at 0.5-3˚C/sec (P. 8 L. 15-21) and further teaches the 
Since Ohkouchi teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the spring steel of Ohkouchi to exhibit the claimed 8.0x104 count/mm2 or higher of Mo-based carbides.

Regarding Claim 2, Ohkouchi teaches the claim elements as discussed above. Ohkouchi further teaches the spring steel comprising the elements as shown in Table 2. 
Table 2
Element
Claim (one or more of)
Ohkouchi (at least one kind of)
Citation
Relationship
V
0.01-0.2
0.01-0.5
P. 6 L. 27-33
Overlapping
Ti
0.01-0.15
0.01-1
P. 6 L. 51-56
Overlapping
Nb
0.01-0.1
0.01-1
P. 6 L. 35-41
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Ohkouchi teaches the claim elements as discussed above. Ohkouchi does not explicitly teach the claimed Mo-based carbides being 5 weight% or higher of Mo based on a total weight of the Mo-based carbide.

Since Ohkouchi teaches the composition and processing according to the specification as discussed above, a person having ordinary skill in the art would expect the spring steel of Ohkouchi to exhibit the specification’s carbides including Mo as a main ingredient, and a person having ordinary skill in the art would further consider a main ingredient to comprise more than 5% of the content by weight. Thus, a person having ordinary skill in the art would expect the spring steel of Ohkouchi to exhibit the claimed Mo-based carbides being 5 weight% or higher of Mo based on a total weight of the Mo-based carbide.

Regarding Claim 6, Ohkouchi teaches the claim elements as discussed above. Ohkouchi further teaches the previously discussed rolled spring steel being drawn into a wire (P. 9 L. 5-14) which constitutes the claimed steel wire for springs having the claimed composition, satisfying equation 1 and comprising the claimed amount of Mo-based carbides as discussed above. 
Ohkouchi does not explicitly disclose the claimed steel wire having a microstructure of tempered martensite.
Examiner notes that according to [0092]-[0094] of the instant specification, the claimed microstructure of tempered martensite may be obtained by further processing the claimed wire rod by drawing the wire rod, heating to 850-1000˚C, holding for 1 minute or longer, oil-cooling the wire to 25-80˚C, and tempering the wire at 350-500˚C.
Ohkouchi further teaches the drawn wire being kept at 925˚C for 10 minutes, oil-quenched, and tempered at 400˚C (P. 9 L. 14-28) which is within the claimed heating the wire to 850-1000˚C, holding 
Since Ohkouchi teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the spring steel wire of Ohkouchi to exhibit the claimed steel wire having a microstructure of tempered martensite.

Regarding Claim 7, Ohkouchi teaches the claim elements as discussed above. Ohkouchi teaches ranges of V, Ti, and/or Nb which overlap the claimed ranges as discussed above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Ohkouchi teaches the claim elements as discussed above. Ohkouchi teaches the required composition and processing to obtain the claimed Mo-based carbides being 5 weight% or higher of Mo based on a total weight of the Mo-based carbide as discussed above. 
Examiner notes that according to [0087] of the instant specification, the Mo-based carbides are created when a wire rod is manufactured, and are not changed during a heating and cooling process when a steel wire is manufactured.
Thus, a person having ordinary skill in the art would expect the spring steel wire according to Ohkouchi to exhibit the same claimed Mo-based carbides being 5 weight% or higher of Mo based on a total weight of the Mo-based carbide as the spring steel according to Ohkouchi as discussed above.

Regarding Claim 9, Ohkouchi teaches the claim elements as discussed above. Ohkouchi does not explicitly teach the claimed maximum depth of a corrosion pit of the steel wire being 120 µm or less after being exposed to 14 repetitions of a cycle in which 5% salt water is sprayed onto the wire for 4 
Examiner notes that according to [0086] of the instant specification, the claimed corrosion properties may be obtained by having a steel wire having a tempered martensite single phase, and 8x104 count/mm2 or higher of Mo-based carbides.
Since the spring steel wire according to Ohkouchi exhibits the specification’s tempered martensite single phase and  8x104 count/mm2 or higher of Mo-based carbides as discussed above, a person having ordinary skill in the art would expect the spring steel wire of Ohkouchi to exhibit the claimed maximum depth of a corrosion pit of the steel wire being 120 µm or less after being exposed to 14 repetitions of a cycle in which 5% salt water is sprayed onto the wire for 4 hours at 35˚C, followed by drying for 4 hours at 25˚C and 50% humidity, followed by being wet for 16 hours.

Regarding Claim 10, Ohkouchi teaches the claim elements as discussed above. Ohkouchi further teaches the drawn, quenched, and tempered spring steel wire exhibiting a tensile strength of 1902-2053 MPa (Table 3) which is within the claimed tensile strength of the steel wire is 1800 MPa or higher.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-14 of copending Application No. 16/651726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see P. 6 Par. 4-5, filed 07/26/2021, with respect to the objection to the specification and drawings have been fully considered and are persuasive.  The objection to the specification and drawings has been withdrawn. 
Applicant’s arguments, see P. 6 Par. 6-7, filed 07/26/2021, with respect to 35 U.S.C. 112(b) rejection of claims 1-3 and 6-10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-3 and 6-10 has been withdrawn. 
Applicant's further arguments filed 07/26/2021 have been fully considered but they are not persuasive.
The argument that Ohkouchi does not recognize a relationship between Cr, Cu, and Ni and fatigue resistance is not convincing. Recognition of latent properties does not render nonobvious an otherwise known invention, see MPEP 2145(II).
The argument that Ohkouchi does not explicitly disclose the claimed Mo-based carbide content or the use of Mo-Carbide as a hydrogen trap is not convincing. As discussed in the rejection, Ohkouchi teaches overlapping composition and processing as laid out by the specification to exhibit the claimed Mo-based carbide content. Furthermore, as discussed in the rejection, Ohkouchi includes processing steps which result in the processing including maintaining at 600-700˚C for 31 or more seconds.

The processing according to Ohkouchi falls within the claimed range, and a person having ordinary skill in the art would not expect Ohkouchi to exhibit the properties according to Comparative Examples 1-4 of the instant specification.
The nonstatutory double patenting rejection is not withdrawn as requested according to MPEP 804(I)(B)(1)(b), according to MPEP 804(I)(B)(1)(b)(i) the nonstatutory double patenting rejection in the earlier of two pending applications should be withdrawn when it is the only remaining rejection, such is not the case in the instant application.
The argument that copending Application No. 16/651,726 does not suggest a certain count of Mo-based carbides is not convincing. The Claims of the copending application exhibit overlapping composition and processing which would result in the claimed number of Mo-based carbides.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736